Title: From Benjamin Franklin to Vergennes, 1 February 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, Feb. 1. 1782.
By certain Resolutions of Congress, dated Nov. 27. & Dec. 3. 1781, Mr. Morris, Superintendant of Finances, is authorised and directed to take under his Care, apply and dispose of all Monies which have been or may be obtained in Europe by Subsidy, Loan or otherwise. And by his Letters to me of the same Dates supposing the Dutch Loan of five Millions of Florins to be in my Hands, he gives me Directions to dispose of the same in various Ways to Answer the Purposes of his Office.
I am therefore to request that your Excellency would be pleased to order an Account to be given me of the Expences and other Deductions to be made from that Loan, that I may as soon as possible acquaint Mr. Morris with the State of it for his Government: and I also pray that the Remainder may be delivered to me as soon as convenient, that I may apply it as by him directed.
With great and Sincere Respect, I am Sir, Your Excellency’s most obedient, and most humble Servant
B Franklin
Le Comte de Vergennes
